 



Exhibit 10.01

Letter Agreement Regarding Severance Offer and General Release

 



--------------------------------------------------------------------------------



 



[CROSSROADS LETTERHEAD]

August 27, 2004

Andrea Wenholz
9001 Glenlake Drive
Austin, Texas 78730

Re: Severance Offer and General Release

Dear Andrea:

     As we have discussed, your employment as Vice President and Chief Financial
Officer of with Crossroads Systems, Inc. (the “Company”) will end on
September 15, 2004 (the “Employment End Date”) as a result of your voluntary
resignation, which has been accepted by the Company. In connection with the
cessation of your employment, you may receive certain severance benefits. Your
eligibility of such benefits depends upon your execution of a general release
and your other agreements contained in this Letter Agreement. Attached as
Exhibit A to this Letter Agreement is a copy of the general release (the
“Release”) the Company is requiring you to sign in order to receive the
benefits. This Letter Agreement summarizes the benefits that may be available
and the terms and requirements related thereto.

I. Background

     As of the date of the Employment End Date, your annual salary was $180,000
($15,000.00 monthly), and you had received and held the following option grants:

          i. On January 6, 2003, you received an option grant under the terms of
the Company’s 1999 Stock Option Plan, as amended (the “Plan”), to purchase up to
an aggregate of 140,000 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), with an exercise price of $1.02 per share
(“Option I”). As of your Employment End Date, you will be vested in 52,500
shares from Option I (“Option I Vested Shares”) and 87,500 shares will remain
unvested (the “Option I Unvested Shares”).

          ii. On August 21, 2003, you received an option grant under the terms
of the Plan to purchase up to an aggregate of 15,000 shares of Common Stock with
an exercise price of $1.87 per share (“Option II”). As of your Employment End
Date, you will have vested in 3,750 shares from Option II (“Option II Vested
Shares”) and 11,250 shares will remain unvested (the “Option II Unvested
Shares”).

          iii. On February 4, 2004, you received an option grant under the terms
of the Plan to purchase up to an aggregate of 50,000 shares of Common Stock with
an exercise price of $2.66 per share (“Option III”). As of your Employment End
Date, you will not be vested in any of the shares from Option III and 50,000
shares will remain unvested (the “Option III Unvested Shares”).

 



--------------------------------------------------------------------------------



 



          iv. On January 6, 2003 you received a stock performance grant under
the terms of the 2003 Stock Bonus Incentive Program of 112,000 shares of Common
Stock at zero cost basis (the “Bonus Shares”). As of your Employment End Date,
you have received 83,118 of the Bonus Shares. There are 28,882 remaining Bonus
Shares (“Remaining Bonus Shares”) to which you would have been entitled had you
remained an employee through December 15, 2004.

II. Termination Rights and Obligations

     A. Payment of Current Salary. On September 15, 2004, you will receive your
final paycheck for wages earned through the Employment End Date.

     B. Continuation of Health and Welfare Coverage. If you elect not to sign
the Release and accept the health coverage benefits offered to you herein, your
health care coverage will terminate on September 30, 2004. Upon termination of
your coverage, you may choose to continue your health care coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If you elect to
continue health coverage under federal COBRA, you will be solely responsible for
your and your dependents’ health benefits, including all COBRA premiums. A COBRA
notification form containing an explanation of your COBRA rights will be mailed
to you and your dependents at your last known address on file with the Company.
You will have sixty (60) days from the date of the COBRA notice to elect
continuation of benefits under COBRA. It is your responsibility to ensure that
you and/or your eligible dependents timely make the COBRA election, and if you
fail to do so, you will have waived rights under COBRA.

     C. Reimbursement of Expenses. The Company will reimburse you for actual and
reasonable out-of-pocket costs and expenses incurred by you on behalf of the
Company prior to the Employment End Date, provided that you provide proof of
such costs and expenses on the appropriate forms and consistent with Company
policies.

     D. Other Agreements and/or Obligations. Both the Indemnity Agreement dated
January 3, 2003 by and between the Company and you (the “Indemnity Agreement”)
and the Proprietary Information and Inventions Agreement dated January 3, 2003
by and between the Company and you (the “PIIA”) shall remain in full force and
effect pursuant to their respective terms. A copy of the Indemnification
Agreement is attached hereto as Exhibit B and a copy of the PIIA is attached
hereto as Exhibit C.

     E. Securities Laws. As an executive officer of a public company, you also
remain subject to certain federal securities laws, including laws restricting
your trading in the Company’s stock for a period of time following the cessation
of your employment. You acknowledge that compliance with these laws is your
responsibility.

III. Separation Package

     Section IV of this Letter Agreement sets forth certain Restrictive
Covenants to be made by you, a violation or breach of which would limit your
Severance Benefits. Therefore, unless

 



--------------------------------------------------------------------------------



 



and until Section IV is invoked by the Company and based upon the terms of this
Letter Agreement and upon executing the Release, on the Effective Date you will
be eligible to receive the following (the items provided in paragraphs A-D below
being the “Severance Benefits”):

     A. Salary Continuation. Twelve months of your monthly base salary,
$11,666.67 monthly, less all applicable withholdings (your “Salary
Continuation”), to be paid to you in the Company’s normal payroll practices.
Although Salary Continuation is to begin on your Employment End Date, a check
will be sent to you after the Effective Date.

     B. Vesting of Certain Stock Options. Upon the Effective Date, you will
become vested in: 26,250 of the Option I Unvested Shares; 1,875 of the Option II
Unvested Shares; and 12,500 of the Option III Unvested Shares (collectively, the
“Accelerated Options”), representing the amount which you would have vested had
you remained in the Company’s employ for a period of seven (7) months following
Employment End Date. Please note, these options, as well as your Vested Options,
shall be exercisable until three months following the Employment End Date and
are subject to applicable income and withholding taxes. If you do not exercise
the Accelerated Options or the Vested Options prior to the Expiration Date you
will forfeit them.

     C. Bonus Shares. Upon the earlier of (i) two (2) business days following
the date on which the Company announces it financial results for the fourth
quarter of fiscal 2004 or (ii) December 10, 2004, the Company will request that
the administrator of the Plan, Salomon Smith Barney, issue the Remaining Bonus
Shares to you in accordance with its standard procedures for the issuance of
shares under the Plan, including payment of applicable taxes. Please note,
however, that shares will not be issued to you until the Company receives
payment from you for such applicable taxes.

     D. Continuation of Health Coverage. The Company will, at its expense,
continue to provide you and your eligible dependents with the Company’s paid
portion of health care coverage under the Company’s medical/dental plan until
the earlier of (i) the one year anniversary of the Employment End Date or (ii)
the first date that you are covered under another employer’s health benefit
program which provides substantially the same level of benefits without
exclusion for pre-existing medical conditions. Such Health Care Coverage will be
in lieu of any other continued health care coverage to which you or your
dependents would otherwise be entitled at your own cost under Code Section 4980B
by reason of your termination of employment.

     E. Non-Disparagement. Neither the Company’s officers, director level
employees, members of executive staff nor any members of the Company’s Board of
Directors shall make any negative or disparaging statements or comments, whether
oral or written and as either fact or as opinion, about you, your performance,
or the circumstances of your departure.

 



--------------------------------------------------------------------------------



 



IV. Restrictive Covenants

          Your entitlement to Salary Continuation and Continuation of Health
Coverage under this Letter Agreement will immediately cease (“Cessation of
Benefits”) should you (the items provided in clauses 1-6 below being the
“Restrictive Covenants”):

          1. render, anywhere in the United States, any services or provide any
advice or assistance to any Competing Business, whether as equity holder or in
any other capacity, without the express prior written consent of the Company.
Competing Business is defined as the [five (5)] companies designated by the
Company on the list attached hereto as Exhibit D. However, you are not limited
in making any passive investment representing an interest of less than two
percent (2%) of an outstanding class of publicly-traded securities of any
corporation or other enterprise;

          2. solicit customers, clients, suppliers, agents or other persons or
entities under contract or otherwise associated or doing business with the
Company and/or its controlled affiliates to reduce or alter any such association
or business with the Company and/or its controlled affiliates on behalf of any
Competing Business;

          3. solicit any employee or contractor of the Company and/or its
controlled affiliates to (a) alter or reduce such relationship with the Company,
and/or (b) accept employment, or enter into any consulting arrangement, with any
person other than the Company and/or its controlled affiliates;

          4. counsel or assist in any way or act as a witness in a lawsuit,
dispute, claim, charge, grievance, complaint, allegation, investigation,
proceeding or otherwise (a “Dispute”) against the Company and/or its controlled
affiliates or against any Company officer, director, or employee whether or not
such Dispute has been filed with any administrative, state, federal or
governmental entity, agency, board or court, or before any other tribunal or
panel or arbitrators, public or private, except as may be required of you by
law;

          5. make any negative or disparaging statements or comments, either as
fact or as opinion, about the Company and/or its controlled affiliates,
including but not limited to its employees, officers, directors, shareholders,
investors, vendors, products or services, business, technologies, market
position, performance, and other similar information concerning the Company;

          6. breach any material provision of the PIIA including, without
limitation, paragraphs 1, 3, 4 and 8.

Should you commit any of the Restrictive Covenants and the Company invoke
section IV so that there is a Cessation of Benefits, please note, this Letter
Agreement and the Release shall remain in full force and effect and you shall
continue to be bound by both this Letter Agreement and the Release.

 



--------------------------------------------------------------------------------



 



V. Miscellaneous

     By signing this Letter Agreement you are acknowledging and agreeing that
you will make yourself available from time to time, as questions arise and as
reasonably required, in order to assist the transition to another Chief
Financial Officer and in order to assist the Company in the ordinary course of
finance business and disclosure requirements.

     This Letter Agreement and the Release are binding on your representatives,
heirs, executors, administrators, successors and assigns and upon the Company’s
successors and assigns. You understand and agree that in any dispute between you
and the Company regarding the terms of this Letter Agreement and/or the Release
and/or any alleged breach thereof, that the prevailing party shall be entitled
to recover its costs and reasonable attorneys’ fees arising out of such dispute.

     By signing this Letter Agreement and the Release, you acknowledge that you
have had an opportunity to consult with counsel and tax and other advisors
regarding this Agreement and the matters related thereto. You understand that
Andrews Kurth LLP has acted solely as legal counsel for the Company with respect
to the preparation of this Agreement and the other matters related thereto and
has not acted as legal counsel for you. You further understand that the Company
is not providing you with any tax, legal or financial advice regarding any of
the matters covered herein, including but not limited to, your tax obligations
under this Letter Agreement or the Release. You are personally responsible for
the payment of all federal, state and local taxes that are due, or may be due,
for any payments and other consideration received by you under this Letter
Agreement or the Release. You agree to indemnify the Company and hold the
Company harmless, from any and all taxes, penalties and/or other assessments
that the Company is, or may become, obligated to pay on account of your failure
to comply with the preceding sentence.

     By signing this Letter Agreement and the Release, you acknowledge that you
do not have any Company property in your possession, nor have you failed to
return any Company property to the Company including but not limited to access
cards, keys, credit card and telephone calling card, cell phone, pagers, and
computer equipment including laptops, PDA and software, other than software for
which you have a valid personal license and you are entitled to retain your
Nokia mobile phone. You hereby also acknowledge that you do not have in your
possession any of the Company’s Proprietary Information, as that term is defined
in the PIIA.

     This Letter Agreement, together with the Release, including any agreements
or documents referred to herein, constitute an integrated, written contract,
expressing the entire agreement between the Company and you with respect to the
subject matter hereof and supersedes any previous discussion or agreements,
including the Severance Benefit Plan dated December 18, 2002. You acknowledge
that you do not have any rights under the Severance Benefit Plan and it is null
and void as to you. You further represent and warrant that you are not relying
on any promises or representations that do not appear in this Letter Agreement
or the Release. This Letter Agreement and the Release can be amended or modified
only by a written agreement signed by you and the Company.

 



--------------------------------------------------------------------------------



 



     This Letter Agreement and the Release shall, in all respects, be
interpreted, enforced and governed under the laws of the State of Texas
applicable to contracts executed and performed in Texas without giving effect to
conflicts of law principles. You agree that any disputes or litigation that may
arise with respect to this Letter Agreement and/or the Release shall be brought
and prosecuted in Travis County, Texas, and you agree to waive any objections to
the location of such disputes or litigation, including, but not limited to
objections based on forum non conveniens.

     You agree that if any provision or portion of any provision of this Letter
Agreement or the Release is held to be invalid or unenforceable or to be
contrary to public policy or any law, for any reason, the remainder of the
Letter Agreement and the remainder of the Release shall not be affected thereby.

     You and the Company each agree to take whatever additional actions and
execute whatever additional documents that may be necessary or advisable in
order to carry out or effect one or more of the obligations provided for in this
Letter Agreement or the Release.

     This Letter Agreement and the Release may be executed in separate
counterparts and by facsimile and each such counterpart shall be deemed an
original with the same effect as if the Company and you signed the same
document.

VI. Conclusion

     If you wish to receive the Severance Benefits pursuant to this Letter
Agreement please: (i) review this Letter Agreement; (ii) review the attached
Release; (iii) deliver the executed Letter Agreement on or before September 15,
2004, and (iv) execute and deliver the Release to the Company on September 15,
2004 (the “Delivery Deadline”). This Letter Agreement will be deemed “delivered”
to the Company when you have dated, signed and faxed or hand-delivered it to
Kathy Blair at the Company’s office located at 8300 North MoPac Expressway,
Austin, Texas 78759, on or before the Delivery Deadline. Should you desire to
fax the executed Release to the Company instead, you should use the following
fax number: 512-928-7199. This Letter Agreement will become effective on the
date the executed Letter Agreement and the executed Release have both been
delivered to the Company (if delivered separately, the date of delivery of the
second document shall apply) (herein, the “Effective Date”).

     We wish you the best of luck in your future endeavors and appreciate the
service you have provided to the Company.

Very truly yours,

CROSSROADS SYSTEMS, INC.

By: /s/                                        

 



--------------------------------------------------------------------------------



 



Name:                                        

Title:                                          

By executing this Letter Agreement, I hereby agree to the provisions hereof, and
acknowledge that I am concurrently delivering an executed copy of the Release,
without which the Company’s other agreements herein shall be null and void.

ACCEPTED AND ACKNOWLEDGED:

/s/ Andrea Wenholz          
Andrea Wenholz

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE

     By signing this General Release (this “Release”) and accepting the
severance being offered to Andrea Wenholz (“you” or “You”) in the Severance
Offer and General Release Letter Agreement to which this Release is an exhibit,
you agree to waive, release, and forever discharge Crossroads Systems, Inc. (the
“Company”) and its parents, successors, assigns, divisions, subsidiaries,
affiliates, partners, officers, directors, executives, investors, shareholders,
managers, supervisors, employees, agents, attorneys and representatives
(collectively the “Released Parties” or “Releasees”), from any and all claims,
demands, and causes of action which you have or claim to have, whether known or
unknown, of whatever nature, which exist or may exist as of the date of your
execution of this Release. “Claims,” “demands,” and “causes of action” include,
but are not limited to, those based on contract, fraud, equity, tort,
discrimination, sexual harassment, retaliation, personal injury, constructive
discharge, emotional distress, public policy, wage and hour law, defamation,
claims for debts, accounts, attorneys’ fees, compensatory damages, punitive
damages, and/or liquidated damages, claims for vesting or accelerated vesting of
options to purchase the Company’s Common Stock, claims for any additional shares
of the Company’s Common Stock, and any and all claims arising under the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal or state statute governing employment, including but not limited to
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment Retraining and Notification Act, the
Texas Labor Code, and the Texas Commission on Human Rights Act, as such statutes
may have been or may be amended from time to time.

     You understand and agree, in compliance with any statute or ordinance which
requires a specific release of unknown claims or benefits, that this Release
includes a release of unknown claims, and you hereby expressly waive and
relinquish any and all claims, rights or benefits that you may have which are
unknown to you at the time of the execution of this Release. You understand and
agree that if, hereafter, you discover facts different from or in addition to
those which you now know or believe to be true, that the waivers and releases of
this Release shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of such fact(s).

     You represent and warrant that you do not presently have on file, and
further represent and warrant to the maximum extent allowed by law that you will
not hereafter file, any lawsuits, claims, charges, grievances or complaints
against the Company and/or the Released Parties in or with any administrative,
state, federal or governmental entity, agency, board or court, or before any
other tribunal or panel or arbitrators, public or private, based upon any
actions or omissions by the Company and/or the Released Parties occurring prior
to the Effective Date of this Release. You understand that nothing in this
Release prevents you from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC or any
other federal, state or local agency charged with the enforcement of any
employment laws. To the extent that you are still entitled to file an
administrative charge with any governmental agency,

 



--------------------------------------------------------------------------------



 



you hereby release any personal entitlement to reinstatement, back pay, or any
other types of damages or injunctive relief in connection with any civil action
brought on your behalf after your filing of any administrative charge.

     The only claims that this Release does not include are claims related to
your rights under the employment benefits plans of the Company, (as applicable
to you on the date of your termination) and any claims that controlling law
clearly states may not be released by settlement.

     Nothing in this Release shall constitute or be treated as an admission of
any wrongdoing or liability on your part or on the part of the Company and/or
the Released Parties. You acknowledge that you have been advised to consult with
an attorney of your choosing prior to entering into this Release.

     Nothing in this Release is intended to alter, modify or waive the Company’s
and your continuing rights and obligations under the Company’s Confidentiality,
Proprietary Information and Inventions Agreement or its Indemnity Agreement,
each signed by you and each incorporated herein by this reference. You
understand and agree that a breach of any continuing obligation contained in the
above agreements shall also constitute a breach of this Release.

     Finally, you represent and agree that you are the sole and lawful owner of
all rights, title and interest in and to all released matters, claims and
demands arising out of or in any way related to your employment with the Company
and/or the termination thereof.

     You acknowledge that you have until September 15, 2004 to consider this
Release and that you received this Release on August 27, 2004. You must execute
and deliver this Release to Kathy Blair at the Company on September 15, 2004
(the “Delivery Deadline). This Release will be deemed “delivered” to the Company
when you have dated, signed and faxed or hand-delivered it to Kathy Blair at the
Company’s office located at 8300 North MoPac Expressway, Austin, Texas 78759, on
or before 5:00 p.m. on the Delivery Deadline. Should you desire to fax the
executed Release to the Company instead, you should use the following fax
number: 512-928-7199. This Release will become effective on the date the
executed document is delivered to the Company (herein, the “Release Effective
Date”).

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



ANDREA WENHOLZ

     

--------------------------------------------------------------------------------

 
   
Dated:
   

 

--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED:

CROSSROADS SYSTEMS, INC.

     
By:
   

 

--------------------------------------------------------------------------------

Name:
   

 

--------------------------------------------------------------------------------

Title:
   

 

--------------------------------------------------------------------------------

 
   
Dated:
   

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INDEMNIFICATION AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPETING BUSINESS LIST

Advanced Digital Information Corporation
Atto
Dot Hill Systems Corp.
Brocade Communications Systems, Inc.
Cisco Systems, Inc.

 